Citation Nr: 0213622	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

(The underlying claim of service connection for hearing loss 
will be the subject of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran submitted additional medical evidence at his 
Travel Board hearing in July 2001.  The veteran waived 
consideration of the evidence by the agency of original 
jurisdiction in keeping with regulations then in effect.  
38 C.F.R. § 20.1304(c) (2001).

The Board notes that the regulations found at 38 C.F.R. 
§ 20.1304(c) were amended in January 2002.  See 67 Fed. Reg. 
3099-3106 (Jan. 23, 2002).  Specifically, the existing 
provision at 38 C.F.R. § 20.1304(c) was eliminated by the 
regulatory change.  This provision previously allowed for the 
submission of additional evidence to the Board for 
consideration in the appellate review after a case was 
certified on appeal if the submission was made within a 
specified time period and with a waiver of consideration by 
the agency of original jurisdiction.  The regulatory change 
was effective as of February 22, 2002, and applicable to all 
claims pending on appeal.  67 Fed. Reg. 3099-3100.  
Accordingly, while the veteran waived consideration of the 
additional evidence submitted, the change in the regulation 
allows the Board to adjudicate this claim based on all the 
evidence of record without referral of the additional 
evidence to the agency of original jurisdiction.

The veteran's application to reopen is granted by the 
decision below.  The Board is undertaking additional 
development on the underlying claim of service connection for 
defective hearing pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the requested development is 
completed, the Board will provide notice of the evidentiary 
development to the claimant as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to be 
codified at 38 C.F.R. § 20.903).  After giving the required 
notice and reviewing any responses by the claimant, the Board 
will prepare a separate decision addressing the claim.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hearing loss was denied by a final RO decision dated in May 
1953.  

2.  The veteran attempted to reopen his claim several times 
since 1953.  The last final denial on any basis was in 
September 1978.

3.  Evidence received since the September 1978 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hearing loss.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hearing loss has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for hearing loss due to exposure to acoustic 
trauma while serving in Korea.  A review of the veteran's DD 
214 reflects that he received the Combat Infantryman Badge 
(CIB) while serving during the Korean War.  He also was 
awarded a Bronze Star although it is not clear if the award 
was for combat valor.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

The veteran originally attempted to establish service 
connection for hearing loss in March 1953.  The claim was 
denied by the RO in May 1953.  The veteran was notified of 
that action that same month.  However, he did not submit a 
timely notice of disagreement.  See 38 C.F.R. §§ 20.302, 
20.1103 (2001).  The veteran attempted to reopen his claim 
several times over the years with the last final denial 
occurring in September 1978.  As a result, service connection 
for hearing loss may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the September 1978 RO 
decision consisted of the veteran's service medical records 
(SMRs), two replies from the Army Adjutant General's Office 
dated in 1955, several requests for VA treatment, statements 
from several private physicians, and lay statements.

The SMRs contained the veteran's entrance and discharge 
physical examinations.  The August 1950 entrance examination 
reported no hearing deficit and recorded the veteran's 
hearing as 15/15 for the whispered voice test.  The ear 
canals, external ears and eardrums were found to have no 
significant abnormality.  A treatment entry dated in December 
1951 noted that the veteran complained of deafness.  The 
right eardrum was noted to be retracted.  The veteran's June 
1952 discharge examination listed his hearing as 15/15 for 
the whispered voice test; however, the results of audiometric 
testing were also included.  These results show that the 
veteran had increased thresholds in both ears, worse on the 
left.  There was no interpretation as to the meaning of the 
audiometric testing results.  The examination report noted 
that the veteran complained of impaired hearing for the 
previous eight or nine months.

The evidence also included statements from several private 
physicians.  A statement from S. M. Kirkpatrick, M.D., 
received in March 1953, said that the veteran had a "service 
connected disability" of hearing loss due to the explosion 
of a mortar shell in Korea.  Another statement, submitted in 
March 1953, was from E. P. Jones, M.D.  He reported that he 
had treated the veteran at intervals for several issues over 
the past five years.  He said that he noted that the veteran 
claimed to be hard of hearing since June 1951.  At other 
intervals, when seen in clinic, he did not seem to be hard of 
hearing.  On the last visit he showed difficulty in hearing 
voice and was advised to see a specialist.  

The veteran's claim was denied in May 1953.  The RO 
determined that there was no evidence of hearing loss in 
service and cited to the June 1952 discharge examination 
report as support for this conclusion.  The rating decision 
found that the results of the 15/15 whispered voice test was 
dispositive.  

In May 1953 the Army Adjutant General's office responded to 
an inquiry from the RO that records from the combat area had 
not yet been received and that a supplemental report for the 
veteran would be provided once the records were received.  In 
April 1955 a supplemental report was received that said no 
medical records for the veteran were found.  An extract from 
his records was included and it showed service overseas from 
April 1951 to November 1951 and from January 1952 to February 
1952.  The veteran was listed as being assigned to Battery B, 
38th field artillery battalion from September 1951 to 
November 1951 and from January 1952 to February 1952.

The veteran made applications for treatment of stomach-
related complaints in January 1955.  No hearing evaluation 
was conducted as part of his screening for treatment.

A medical certificate submitted by the veteran in September 
1955 shows complaints of pain and deafness in both ears.  The 
veteran also submitted four lay statements from family 
members and friends that attested to him being hard of 
hearing or having a problem with his ears.  Another medical 
certificate from Dr. Jones was received in September 1955.  
The certificate reported the same findings of the veteran 
complaining to be hard of hearing since a mortar shell 
exploded near him in service.  

The veteran submitted a statement from A. E. Mirkinson, M.D., 
in March 1968.  Dr. Mirkinson mainly addressed the veteran's 
stomach-related complaints.  He also said that the veteran 
had a loss of hearing.  The veteran then sought to reopen his 
claim in August 1978.  He submitted a statement from Dr. 
Mirkinson, which did not mention hearing loss, in August 
1978.  The veteran's claim was denied in September 1978 with 
notice provided that same month.  The veteran did not perfect 
an appeal of the denial.

Evidence received since the September 1978 RO decision 
consists of VA outpatient treatment records for the period 
from September 1999 to July 2000, testimony of the veteran at 
a Travel Board hearing held in July 2001, duplicate SMR entry 
dated in December 1951, and statements from W. E. White, 
M.D., dated in July 2001, and Dr. Kirkpatrick, originally 
submitted in March 1953, and presented at the July 2001 
hearing.  

With the exception of the duplicate SMR entry and the 
duplicate statement from Dr. Kirkpatrick, all of the evidence 
is new to the record.  The VA outpatient treatment records 
reflect treatment for a number of conditions unrelated to the 
issue on appeal.  The veteran was noted to have a hearing 
loss and to wear bilateral hearing aids.  The records did not 
provide any opinion as to the etiology of the veteran's 
hearing loss.

As noted above the veteran's testimony is new evidence.  It 
is also material in that it clearly describes his exposure to 
a specific acoustic trauma and subsequent treatment in 
service.  The veteran testified that he was near a mortar 
round that exploded, he thought, in September 1951.  He 
experienced an immediate effect on his hearing, he described 
his hearing as dulled by the explosion.  He finally was 
evaluated in December 1951 while on leave to attend a 
funeral.  The duplicate SMR entry from December 1951 
corroborates that evaluation.  The veteran also submitted a 
statement from Dr. White who said that the veteran suffered 
from a traumatic hearing loss due to an explosion during 
service in Korea.  He testified that Dr. White's opinion was 
based on his review of the veteran's SMRs and the several 
other medical statements of record.

As noted above, the credibility of the evidence is to be 
presumed when analyzing the question of whether new and 
material evidence has been presented.  See Justus, supra.  
Previously, there was no opinion of record as to the etiology 
of the veteran's hearing loss.  He was not afforded a VA 
examination in 1953; rather, his claim was denied based on 
the results of the whispered voice test on his discharge 
examination.  The veteran presented medical evidence of 
hearing loss in 1953 within 10 months of his discharge.  
Dr. Kirkpatrick related it to the mortar explosion in 
service.  Dr. Jones noted that the veteran complained of a 
hearing loss while still in service and shortly thereafter.  
Dr. White's opinion was based on his review of the evidence 
of record in linking the veteran's hearing loss to the mortar 
explosion in service.  This opinion is not cumulative of the 
other medical evidence as it was based on at least a partial 
review of the veteran's SMRs as well as the previous medical 
statements, as per the veteran's testimony.  When the new 
evidence of the veteran's testimony and Dr. White's statement 
is considered with the other evidence of record, it is so 
significant that it must be considered in deciding the 
veteran's claim for service connection for hearing loss.  As 
such, the testimony and statement from Dr. White constitute 
new and material evidence and the veteran's claim is 
reopened.


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for hearing loss; to 
this extent, the appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

